                                                                                                                   FILED
' ' 1'i.O 241B (CASO Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Co
                                           SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                   V.                                 (For Offenses Committed On or After November 1, 1987)

                      Angela Renee Jackson                               Case Number:           20cr0166-MSB

                                                                      Ricardo M. Gonzalez
                                                                      Defendant's Attorney
  USM Number                       93785298
  • -
  THE DEFENDANT:
  IZI pleaded guilty to count(s)        •I of the Information

  D   was found guilty on count(s)
      after a olea of not guiltv.
  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
  Title & Section                   Natnre of Offense                                                                   Number(s)
  42 USC 1307(a)                    Social Security Fraud (Class A Misdemeanor)




      The defendant is sentenced as provided in pages 2 through                 3            · of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  D     The defendant has been found not guilty on count(s)

  D     Count(s)                                                are         dismissed on the motion of the United States.

        Assessment : $25.00
  D     Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
        waived and remitted as uncollectible.
  D     NTAAssessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  IZI   No fine                D Forfeiture pursuant to order filed                                                , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.


                                                                      Februarv.~
                                                                      Date of I m p ~ _ _ _ _ _ _ _ _ __


                                                                      HON. MICHAEL S. BERG
                                                                      UNITED STATES MAGIST                         EmDGE
     '· AO 24'sB (CASD Rev. 1/19) Judgment in a Criminal Case

       DEFENDANT:               Angela Renee Jackson                                                          Judgment - Page 2 of 3
       CASE NUMBER:             20cr0166-MSB

                                                           PROBATION
 The defendant is hereby sentenced to probation for a term.of:
 3 years unsupervised probation

                                                MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2.     The defendant must not unlawfully possess a controlled substance.
3.     The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
       controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
       than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
            IZIThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk of future substance abuse. (check if applicable)
4.     IZIThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
       a sentence of restitution. (check if applicable)
5.     • The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
       20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
       the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
       applicable)
7.     •
       The defendant must participate in an approved program for domestic violence. ( check if applicable)
8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
    to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                  20cr0166-MSB
 "' '   .
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT: Angela Renee Jackson                                                           Judgment - Page 3 of3
    CASE NUMBER: 20CR00166-MSB

                                             RESTITUTION


  The defendant shall pay restitution in the amount of   $18,758.00            unto the United States of America.


 Pay restitution in the amount of$18,758.00 to Social Security Administration at a minimum restitution
 payment of $250 per month. Any payment schedule does not foreclose the United States from exercising all
 legal actions, remedies, and process available to collect the restitution judgment, including but not limited to
 remedies pursuant to 18 U.S.C. §§ 3613 & 3664(m)(l)(A).

 Restitution shall be paid to: Social Security Administration, Debt Management Section, Attn: Court Refund,
 P.O. Box 2861, Philadelphia, PA 19122.

 Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
 Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
 after the change occurs.




                                                                                                   20cr00166-MSB
